MINERAL LEASE AGREEMENT WITH OPTION TO PURCHASE

 

Bolsa Resources, Inc.

and

Philip J. Sterling

Manuel R Hernandez

Fred Jenkins

 

Effective April 15, 2007

 

THIS MINERAL LEASE AGREEMENT WITH OPTION TO PURCHASE ("Agreement") is made
effective this 15th day of April, 2007 between Philip J. Sterling, whose address
is 6121 Rosetree Place NE, Albuquerque, New Mexico 87111, Manuel R. Hernandez,
whose address is PO Box 61 (1066 Eastland Road) Pearce, Arizona 85625, and Fred
Jenkins, whose address is 24323 Road S.6, Dolores, Colorado 81323 (collectively
"Lessor"), and Bolsa Resources, Inc., an Arizona Corporation, whose address is
5554 S. Prince Street, Suite 200, Littleton, Colorado 80120("Company").

 

NOW THEREFORE, In consideration of Lessor's receipt of the sum of U.S. Twenty
Thousand Dollars ($20,000.00), and the payments, obligations, representations
and agreements set forth below, the Parties agree as follows:

 

ARTICLE I. RIGHTS GRANTED. Lessor grants, demises, leases, lets, transfers and
otherwise conveys to Company and its successors and assigns the interest in the
real property described on Exhibit A ("Premises"), , free and clear of all liens
and encumbrances, TOGETHER WITH (a) all ores, minerals, materials and mineral
rights (including, but not limited to (i) all gold, silver, and platinum group
metals( collectively “Precious Metals”); and (ii) all iron, copper, lead, and
zinc (collectively “Base Metals”); and (iii) molybdenum, chalcopyrite, galena,
sphalerite, bauxite, kaolin, and all other materials or substances of any nature
whatsoever, excepting only oil, gas, and coal, found in natural deposits,
whether similar or dissimilar in character to the foregoing) within the Premises
("Mineral Substances"), whether or not such Mineral Substances were given any
commercial consideration by the Parties at the time of execution of this
Agreement; (b) all options, contracts, easements, and rights-of-way reserved or,
subsequent to the effective date of the Agreement, granted in or upon and
pertaining to the Premises; (c) all dips, spurs and extralateral rights thereon
or therefrom; (d) all dumps, severed ore, fixtures and improvements thereon;
and, (e) all and singular, the tenements, hereditaments and appurtenances
belonging to or in any way appertaining to the Premises, including (i) the right
to sample, map, survey, or conduct any other exploration or investigatory
activities; (ii) all water, geothermal water, and geothermal resource rights;
(iii) the free, exclusive, unrestricted and uninterrupted rights of ingress and
egress to use the Premises for all purposes reasonably incident to exploration
for, mining of (by underground mining, surface mining, strip mining or any other
surface or subsurface method, including any method later developed), and
extracting, milling, stockpiling, storing, leaching (heap or in-situ),
concentrating, processing or marketing of Mineral Substances from the Premises
or from other properties; (iv) the right to place, construct, maintain, use and
remove such structures, facilities, equipment, roadways, haulageways pumps,
pipelines, electrical power lines, stockpiles, waste piles, heapleach pads,
settling ponds, and other improvements as may be convenient for the full
enjoyment of all the rights granted under this Article; (v) the right to mine
and remove Mineral Substances by means of shafts, openings or pits which may be
sunk or made upon adjoining or nearby properties and the right to stockpile
Mineral Substances on the Premises or upon other properties; (vi) the right to
commingle Mineral Substances from the Premises at any location with Mineral
Substances from other properties; (vii) the right to temporarily or permanently
deposit tailings slurry, waste rock, overburden, surface stripping, process
solutions and all other materials on the Premises, whether such materials are
from the Premises or from adjoining or nearby properties, even if such use is
the sole use for the Premises; (viii) the right to divert

 

CW1181411.1

 


--------------------------------------------------------------------------------



 

streams, to remove lateral and subjacent supports, and to use, cave, subside, or
consume the surface of the Premises; (ix) the right to commit waste; and (x) the
right to beneficiate, concentrate, process, or otherwise treat Mineral
Substances at any location; (xi) the right to all geologic, drilling and related
information concerning the Premises in the possession of Lessor, which Lessor
shall provide Company upon the execution of this Agreement; (xii) for the period
from the effective date of this Agreement until April 14, 2011, the sole,
exclusive and irrevocable right to purchase all or any portion of the Premises
(including all buildings, structures, and other improvements thereon) in the
manner described in Article IV. (the “Premises Option”); and (xiii) for a period
from the effective date of this Agreement and ending on April 14, 2008, the
sole, exclusive and irrevocable options to (1) purchase the Gold Coin 55
unpatented mining claim (AMC 361095) (“the “Gold Coin 55 Option”), and to (2)
purchase the Arizona State Mineral Exploration Permits (## 08-109131, 08-109132
and 08-109133) (the “Prospecting Permits Option”) also in the manner described
in Article IV. Company shall further have the right to release to Lessor Ten
Percent (10%) of the Premises each calendar year commencing in the year which is
the later of 2008, or the year following completion by the Company of a minimum
of three thousand (3,000) feet of drilling on the Premises, provided Company
gives notice to Lessor of its election in the manner described in Article XII
below, and provided that such notice is provide no later than January 1 of the
relevant year. This Article shall be liberally construed in favor of Company and
the ambiguities, if any, shall be construed and resolved in favor of Company.

 

ARTICLE II. AMENDMENT, RELOCATION AND PATENT OF CLAIMS. Company, in its sole
discretion, shall have the right to amend or relocate as unpatented federal
mining claims or unpatented federal millsites, in the name of Lessor, any
unpatented federal mining claims which are subject to this Agreement. If Company
undertakes any such activity, Company shall use its best efforts to complete the
same in compliance with applicable statutes and regulations but shall not be
liable to Lessor for any act (or failure to act) by it or any of its agents in
connection with the amendment or relocation of claims so long as such act (or
omission) does not arise from gross negligence nor is made in bad faith.

 

ARTICLE III. TERM. Unless sooner terminated as provided in this Agreement, the
term of this Agreement shall be for a primary period commencing on the effective
date of this Agreement and ending on April 14, 2011, and for so long thereafter
as Company is conducting mining operations and/or reclamation on the Premises.
However, the Parties do not intend that there shall be any violation of the Rule
Against Perpetuities or any related rule, and agree to any appropriate court
action taken to resolve any inadvertent violation. For purposes hereof, the term
"Mining Operations" shall mean extraction and processing of sufficient minerals
to result in products of merchantable form which are marketable at a profit by
Company, in quantities larger than those required for the purposes of sampling,
testing, analysis, or evaluation ("Commercial Quantities"). Commercial
quantities shall be deemed to be produced unless and until such time, if any,
following the expiration of the primary period, a period of 365 consecutive days
elapses during which no production in commercial quantities occurs, excluding,
however, periods of Force Majeure.

 

ARTICLE IV. PURCHASE PRICE AND CLOSING. If Company elects to exercise its
options as described in Article I above it shall do so by giving notice to
Lessor in the manner set forth in Article XII, with the date of closing
specified in the notice. The purchase price for all of the Premises under the
Premises Option shall be U.S. One Million Five Hundred Thousand Dollars
($1,500,000.00). .The purchase price for the Gold Coin 55 claim under the Gold
Coin 55 Option shall be U.S. Twenty Five Thousand Dollars ($25,000.00). The
purchase price for the Prospecting Permits under the Prospecting Permits Option
shall be U.S. Seventy Five Thousand Dollars ($75,000.00). The purchase price
under the Premises Option shall be credited with the Rental and Royalty payments
made pursuant to Sections V.A. and B. not already credited against purchase
obligations under the Gold Coin 55 and Prospecting Permits Options; Monies paid
for exercise of the Gold Coin 55 and Prospecting Permits Option,; Expenditures
by Company under the Lesser Interest provision of Section VII.,C; relating to
the purchased Premises; Payments made by Company to remove liens and pay the
other items discussed in Article X relating to the purchase Premises; and any
Production Royalty payments made under the Article V.B. below. . The purchase
price under Gold Coin 55 and/or Prospecting Permit Options shall be credited
with the Rental and

 

CW1181411.1

 


--------------------------------------------------------------------------------



 

Royalty payments made pursuant to Sections V.A. and B.; Payments made by Company
to remove liens and pay the other items discussed in Article X. Upon the
purchase of all or any portion of the Premises in the aforesaid manner, all
obligations of Company to Lessor shall cease, including the obligation to pay a
production royalty as described in Article V.B. below concerning the purchased
Premises.

 

Closing shall take place within thirty (30) days from the date of the notice of
election. On or before the date of closing, Company shall deliver to Lessor the
balance of the purchase price calculated pursuant to this Article IV in exchange
for conveyance documents, in form acceptable to Company, conveying the Premises
to Company. Such conveyance shall be made free and clear of any liens or
encumbrances subject only to those matters set forth in Exhibit A and, with
respect to unpatented mining claims, the paramount title of the United States.
Lessor shall execute other documents and perform such other acts as Company may
reasonably require to effect transfer of the Premises to Company, whether or not
such acts occur at closing. Lessor shall bear the costs of any transfer or other
taxes assessed due to the conveyance.

 

 

ARTICLE V. PAYMENTS TO LESSOR

 

 

A.

Rental. The annual rental payment under this Agreement shall be as follows:

 

 

Anniversary

Rental

 

First

U.S. $ 55,000.00

 

Second

U.S. $ 75,000.00

 

Third and thereafter

U.S. $150,000.00

 

Annual payment shall be paid on or before the anniversary of the effective date
of this Agreement for each year, with credits for any payments made pursuant to
exercise of the Gold Coin 55 and Prospect Permits Options described above. The
obligation of Company to make these rental payments shall cease upon the earlier
of: (i) the commencement of Production Royalty payments pursuant to Section V.B;
or (ii) termination of this Agreement under Article IX. Annual payments shall
also be reduced on a pro-rata claim basis if Company elects to release portions
of the Premises in accordance with Article I. above.

 

B.          Production Royalty. Company shall pay to Lessor a Production Royalty
of one percent (1%) of net smelter returns from the production from the Premises
of any Base Metals, and two and one-half percent (2.5%) of net smelter returns
from the production from the Premises of any Precious Metals. Net Smelter
Returns will be determined in the manner prescribed in Exhibit B which is
incorporated in this Agreement.

C.          Method of Making Payments. Any payments required to be made by
Company may be made in cash or by check and may be delivered in accordance with
Article XII. "Lessor" is defined as including more than one individual,
corporation or other entity, and payment shall be divided equally to the owners
at the addresses in paragraph one of this agreement.

 

ARTICLE VI. WORK COMMITMENTS. Company agrees to fund certain work commitments
and incur claim maintenance expenses sufficient to maintain any and all
unpatented mining claims which comprise the Premises. Work commitments shall
include, but not be limited to, all salaries and wages (and related benefits) of
Company employees (permanent or temporary) engaged in and working for the
benefit of Company on the Premises, costs of electric power and other fuels
consumed in operations, costs of transportation of employees (permanent or
temporary) and material necessary for operations, costs and expenses necessary
for repair or replacement of property utilized for operations, payments to
contractors (including legal and accounting fees) required for operations, cost
of expenditures or contributions made by Company pursuant to assessments imposed
by governmental authorities, insurance premiums for insurance required by this
Agreement, title investigation and curative costs incurred in accordance with
Article VII, costs of all taxes paid by Company in accordance with Article VIII
below, and costs of all materials and supplies. Company shall submit to Lessor
by October 30 of each year for which such work shall have been performed,

 

CW1181411.1

 


--------------------------------------------------------------------------------



 

accountings of all expenditures made by Company in compliance with its
obligation to perform the above-referenced work commitments.

 

 

ARTICLE VII. TITLE MATTERS

 

A.          Representations and Warranties. Lessor covenants and warrants to
Company, which covenants and warranties shall survive any expiration or
termination of this Agreement, that Lessor is in lawful possession of the
Premises as further set forth in Exhibit A, and according to the mining laws of
the United States and the State of Arizona; that Lessor has the right and power
to convey the same for the purposes of this Agreement; that the same are free
from all prior liens or encumbrances, other than as may be described in Exhibit
A, and, with respect to any unpatented federal mining claims, subject only to
the paramount title of the United States; that Company shall have quiet and
peaceable possession of the Premises; that Lessor will defend its title to the
Premises against all persons who may claim the same; that Lessor has not
committed, nor will Lessor in the future commit, any act or acts which will
encumber or cause a lien to be placed against the Premises except subject and
subordinate to the terms of this Agreement; that Lessor has received no notice
of violation of any environmental law, regulation or permit; that Lessor has no
knowledge of the occurrence of any violation of any environmental law,
regulation or permit; and that Lessor has received no notice of claim or demand
by any person relating to the Premises.

 

Lessor agrees to make available to Company all instruments of title, or other
data relating to or containing information with respect to the status of
ownership of the Premises. In addition, in the event of any dispute or legal
proceeding between Lessor and third parties, with respect to title or ownership
of the Premises, Company shall have the right at its sole discretion either to
suspend the performance of its obligations under this Agreement until such
dispute or legal proceeding has been settled, or, in the alternative, to make
such payments due Lessor hereunder to an escrow agent to hold pending the
resolution of the dispute.

 

B.          Title Defects, Defense and Protection. At any time, at the request
of Company, and at Company's cost, Lessor shall cause a title search to be made
covering all or any part of the Premises. Company shall be entitled to receive
the abstracts and other evidences of title. If, (i) in the opinion of Company
for any reason, Lessor's title to all or any part of the Premises is defective
or less than as represented in this Article VII; or (ii) Lessor's title is
contested or questioned by any person or entity, and Lessor is unable or
unwilling to promptly correct the alleged defects, Company may, without
obligation, attempt to perfect or defend Lessor's title. In that event, Lessor
shall execute all documents and shall take such other actions as are reasonably
necessary to assist Company in its efforts to perfect or defend Lessor's title,
time being of the essence. If title is less than as represented in this Article
VII, then the costs and expenses of perfecting or defending title shall be a
credit against subsequent payments to be made to Lessor. Any improvement or
perfection of title to the Premises shall inure to the benefit of Company in the
same manner and to the same extent as if such improvement or perfection has been
made prior to the execution of this Agreement.

 

C.          Lesser Interest. If Lessor's title to the Premises (or any portion
thereof) is less than the interest as described in Exhibit A, Company shall have
the right, without waiving any other rights it may have, to reduce all payments
to be made to Lessor hereunder by the same proportion as the undivided right and
title actually owned by Lessor bears to the entire undivided right and title to
the Premises as described in Exhibit A. Any improvement in or enhancement of
Lessor's title to or interest in the Premises shall inure to the benefit of
Company, without additional consideration to Lessor.

 

ARTICLE VIII. OBLIGATIONS OF COMPANY. Company shall perform all of its
operations on the Premises in a good and workmanlike manner and in compliance
with all applicable federal, state and local laws and regulations pertaining to
environmental protection, reclamation and bonding. Company shall allow no lien
to remain on the Premises resulting from the operations of Company. However,
Company shall not be required to remove any such lien so long as it is
contesting the validity or the amount thereof. During

 

CW1181411.1

 


--------------------------------------------------------------------------------



 

the period in which this Agreement is in effect, Company shall pay all taxes
assessed against any improvements which it may place on the Premises and shall
pay any increase in taxes on the Premises as a result of its operation thereon.
Company shall not be liable for any taxes levied or measured by income of Lessor
or based upon payments made to Lessor by Company under this Agreement.

 

Commencing with the annual assessment work year beginning the first day of
September immediately preceding the effective date of this Agreement, and
thereafter during its term, Company shall perform Lessor's annual assessment
work requirements relating to the federal claims subject to the Agreement.
Company shall timely record or furnish to Lessor for recording affidavits of
such performance. The obligation to provide Lessor with recording affidavits
shall cease when Company either exercises its option to purchase or this
Agreement otherwise terminates prior to sixty days before the end of any
assessment work year. Lessor agrees that in the event Company owns or acquires
by location, purchase, lease or option the right to explore claims or groups of
claims adjoining the Premises, Company shall have the right to perform
assessment work required by the Agreement pursuant to a common plan of
exploration and development which may include all or a portion of such federal
claims or groups of federal claims and the Premises, whether such work is
performed on or off the Premises. Company shall not be liable on account of
holdings by any court or agency that the effects of work so elected and
performed by Company do not constitute the required annual assessment work for
purposes of preserving title to such claims, provided that the work is of the
kind generally accepted as assessment work and that Company has expended a total
amount sufficient to meet the minimum requirements with respect to all of the
unpatented federal claims.

 

Company agrees to pay all taxes levied and assessed upon the Premises and
production therefrom, including severance, ad valorem, production, sales, use
and like taxes, beginning with taxes levied for the current year. If Company is
in possession under this Agreement for only a portion of a tax year, the tax for
that year shall be prorated between Company and Lessor on the basis of the taxes
for the last preceding year, and Lessor will refund to Company any excess
amounts paid by it.

 

 

 

ARTICLE IX. TERMINATION

 

A.          Termination by Lessor. In the event Lessor considers that Company
has not complied with any obligation hereunder, Lessor shall notify Company
setting out specifically in what respect it is claimed that Company has breached
this Agreement. If the alleged breach is not cured within sixty (60) days after
notice is given, or if Company has not within that time either commenced to cure
the alleged breach, or challenged the legitimacy of the alleged breach, Lessor
may terminate this Agreement by delivering to Company notice of such
termination. Neither the service of any notice nor the doing of any acts by
Company aimed to meet all or any of the alleged breaches shall be deemed an
admission or presumption that Company has failed to perform all of its
obligations under this Agreement. Notwithstanding the foregoing provisions of
this Section, the rights granted to Company may not be terminated, in whole or
part, by less than all the individuals and/or entities included within the term
"Lessor".

 

B.          Termination by Company. Company shall have the right to terminate
this Agreement at any time and for any reason with respect to all of the
Premises as they exist at the time of such termination by giving written notice
to Lessor at least sixty (60) days in advance of the effective date of
termination. Upon such termination, all right, title, and interest of Company
under this Agreement shall terminate with respect to the terminated portion of
the Premises, and Company shall be relieved of all further payment and other
obligations set forth in this Agreement with respect to such terminated portion
of the Premises except those obligations, if any, which have accrued prior to
such termination. Any taxes, assessments, and governmental charges shall be
prorated as of the termination date.

 

C.          Termination by Exercise of Option to Purchase. Company's election to
exercise its options to purchase under Articles I and IV, shall operate to
terminate this Agreement as to the portion so purchased, and the removal of the
purchased portion from the term Premises, and shall terminate the

 

CW1181411.1

 


--------------------------------------------------------------------------------



 

obligations of Company to Lessor as to the purchased portion, including, but not
limited to, the obligation to pay Production Royalties.

 

D.          Removal of Property. Upon any termination or expiration of this
Agreement (except termination in accordance with Section IX.C.), Company shall
have a period of one year after the date of termination during which to remove
from the terminated portion of the Premises all of its machinery, buildings,
structures, facilities, equipment and other property of every nature and
description erected, placed or situated thereon. Any property of Company not
removed by the end of this one-year period shall become the property of Lessor;
provided however, that Company does not warrant the condition or safety of any
such property. Company shall have the right to keep a watchman on the Premises
during this one-year period.

 

ARTICLE X. LIENS. In the event that Lessor fails to promptly pay, when due,
taxes, mortgages, or other liens levied against the Premises and payable by
Lessor, Company shall have the right to pay such past due amounts and, if
Company does so, Company shall be subrogated to all the rights of the holders
thereof and Lessor shall reimburse Company for all such payments and for all
related costs and expenses paid or incurred by Company (including, without
limitation, related attorneys' fees) within three (3) months after the same are
paid or incurred by Company. At Company's election, any payments due Lessor
under this Agreement may be credited by reimbursements due Company under this
Article. The provisions of this Article X shall survive any termination or
expiration of this Agreement.

 

ARTICLE XI. FORCE MAJEURE. Company shall not be liable for failure to perform
any of its obligations during any period in which performance is prevented, in
whole or part, by causes herein termed "force majeure". For purposes of this
Agreement, the term "force majeure" shall include labor disputes; acts of God;
action of the elements, including inclement weather, floods, slides, cave-ins,
earthquakes and drought; laws, rules, regulations, orders, directives, and
requests of governmental bodies or agencies; delay, failure or inability of
suppliers or transporters of materials, parts, supplies, services or equipment;
contractor or subcontractor shortage of labor, fuel, transportation, materials,
machinery, equipment, supplies, utilities or services; sink-holes; accidents;
break down of equipment, machinery or facilities; judgments or orders of any
court; inability to obtain on reasonably acceptable terms or in reasonably
acceptable time any public or private licenses, permits or other authorizations;
curtailment or suspension of activities to remedy or avoid an actual or alleged,
present or future violation of federal, state or local environmental standards;
governmental actions or policies or market or economic conditions (including
unavailability of a suitable market, increase in mining, processing, or
marketing costs, decrease in market prices of Mineral Substances), which
restrict the legality or the profitability of extracting and selling any of the
Mineral Substances produced under this Agreement; acts of war or conditions
arising out of or contributable to war, whether declared or undeclared; riot;
civil strife; fire; explosion; or any other cause whether similar or dissimilar
to the foregoing. If Company desires to invoke the provisions of this Article
XI, Company shall give notice of the commencement of the circumstances giving
rise to such force majeure. The time for discharging Company's obligations with
respect to the prevented performance shall be extended for the period of force
majeure. Notwithstanding the provisions of this Article XI, Company shall remain
obligated during periods of Force Majeure to make all payments described in
Article V.

 

ARTICLE XII. NOTICES. Any required notice or communication shall be in writing
and shall be effective when personally delivered or when addressed:

 

 

If to Lessor:

 

Phil Sterling

6121 Rosetree Place NE

Albuquerque, New Mexico 87111-7201

Fax: 505-271-2788

 

 

If to Company:

 

 

CW1181411.1

 


--------------------------------------------------------------------------------



 

 

David Stafford Johnson

c/o Aurelio Resources, Inc.

5554 S. Prince Street, Suite 200

Littleton, Colorado 80120

Fax: 303-945-7270

 

and deposited, postage prepaid, and registered or certified with return receipt
requested, in the United States mail. Either Lessor or Company may, by notice to
the other given as aforesaid, change its mailing address for future notices.

 

ARTICLE XIII. CONFIDENTIALITY. Lessor shall not, without the express written
consent of Company, disclose any information concerning the terms of this
Agreement or operations conducted under this Agreement, nor issue any press
releases concerning any operations or activities conducted pursuant to this
Agreement.

 

ARTICLE XIV. TRANSFERS OF INTEREST/RIGHT OF FIRST REFUSAL. This Agreement, and
all rights and obligations hereunder may be assigned, in whole or in part, by
either Party without the consent of the other; provided, however, that if
Lessor, with the intent to sell, lease, transfer or otherwise convey, receives
an offer from a third party, Company shall have sixty (60) days following
receipt from Lessor of written notice of the terms of any such offer to submit a
preemptive offer to Lessor. If Company's offer is based on equal or better terms
than the third party offer, Lessor shall accept Company's offer. Any assignment
of interest under this Agreement shall be made expressly subject to this
Agreement and shall require the assignee to agree in writing to assume all of
the obligations as they relate to the interest assigned. In case of assignment
by mortgage, however, such assumption of obligations shall not be required.
Should such mortgage be foreclosed, the purchaser in foreclosure shall take
subject to this Agreement. No assignment shall be effective as between the
Parties until delivery to the non-assigning Party of satisfactory evidence of
such assignment.

 

ARTICLE XV. NO EXPRESS OR IMPLIED COVENANTS. Nothing in this Agreement shall
impose any obligations or covenants upon Company, express or implied, to conduct
any exploration, development or mining operations upon the Premises, it being
the intent of the Parties that Company shall have the sole discretion to
determine the economic feasibility, time, method, manner and rate of conducting
any such operations.

 

ARTICLE XVI. INDEMNIFICATION AND INSURANCE. During the term of this Agreement
and for any period during which a watchman is on the Premises after termination,
Company shall protect Lessor against any damages arising out of Company's
operations on the Premises and shall indemnify Lessor against liability arising
from those operations; provided, however, that Lessor or its agents shall not
have been a contributing cause to the event giving rise to such damages. Company
shall carry liability insurance protecting Lessor against such damages.

 

ARTICLE XVII. RECORDS. Company agrees to keep accurate books and records on an
accrual basis in accordance with generally accepted accounting principles
showing the transactions and operations related to Company's work on the
Premises and payments due to Lessor or hereunder. Upon request, and at
reasonable times within ninety (90) days of the end of each year, Company agrees
to permit Lessor reasonable access to Company's books and records regarding
Company's operations and activities on the Premises. If Lessor does not audit
said books and records within ninety (90) days of year-end, the books and
records shall be deemed correct.

 

Lessor, upon request, and at reasonable times, shall be entitled to inspect and
copy at his own cost all data gathered and reports prepared by Lessee regarding
the minerals located in or upon the Premises; provided, however, that Lessor
agrees to treat all information, reports, and other records relating to

 

CW1181411.1

 


--------------------------------------------------------------------------------



 

this Lease as confidential.

 

ARTICLE XVIII. BINDING EFFECT. The provisions of this Agreement shall inure to
the benefit of and be binding upon the Parties and their respective heirs,
executors, administrators, personal representatives, beneficiaries, successors
and assigns. It is the intent of the Parties that such provisions shall run with
the land.

 

ARTICLE XIX. MEMORANDUM. Company and Lessor shall execute a Memorandum of this
Agreement in a recordable form sufficient under the law of the State of Arizona
to give notice to third parties of the rights granted hereunder. Company shall
have the right to record such Memorandum at any time.

 

ARTICLE XX. CONSTRUCTION OF AGREEMENT. This Agreement and its Exhibits
constitute the sole understanding of the Parties with respect to the Premises,
all previous agreements between the Parties concerning the Premises being
expressly rescinded. This Agreement shall be construed, interpreted and governed
by the laws of the State of Arizona, and shall be subject to all valid and
applicable provisions of common law, rules and regulations. No modification or
alteration of this Agreement shall be effective unless in writing and executed
by the Parties.

 

IN WITNESS WHEREOF, Company and Lessor have executed this MINERAL LEASE
AGREEMENT WITH OPTION TO PURCHASE effective as of the date first above set
forth.

 

LESSOR

 

By: /s/ Philip J. Sterling

Philip J. Sterling

Date: March 27, 2007

 

By: /s/ Manuel R. Hernandez

Manuel R. Hernandez

Date: April 10, 2007

 

By: /s/ Fred Jenkins  

Fred Jenkins

Date: April 4, 2007

 

COMPANY

 

By: /s/ Fred W. Warnaars

Title: President

Date: April 24, 2007

 

CW1181411.1

 


--------------------------------------------------------------------------------



 

 

 

 

EXHIBIT A

 

 

To Mineral Lease Agreement with Option to Purchase

 

between Bolsa Resources, Inc. and

 

Philip J. Sterling, Manuel R. Hernandez, and Fred Jenkins

 

dated April 15, 2007

 

 

DESCRIPTION OF PREMISES

 

 

GOLD COIN No. 1 Through No. 65

Mining Claims, Cochise County, Arizona

 

SERIAL NUMBER

 

 

CLAIM NUMBER

AMC356987

LODE CLAIM

GOLD COIN NO 1

AMC356988

LODE CLAIM

GOLD COIN NO 2

AMC356589

LODE CLAIM

GOLD COIN NO 3

AMC356590

LODE CLAIM

GOLD COIN NO 4

AMC356591*

LODE CLAIM

GOLD COIN NO 5

AMC356592*

LODE CLAIM

GOLD COIN NO 6

AMC356593*

LODE CLAIM

GOLD COIN NO 7

AMC356594*

LODE CLAIM

GOLD COIN NO 8

AMC356595*

LODE CLAIM

GOLD COIN NO 9

AMC356996*

LODE CLAIM

GOLD COIN NO 10

AMC356997

LODE CLAIM

GOLD COIN NO 11

AMC356998

LODE CLAIM

GOLD COIN NO 12

AMC356999

LODE CLAIM

GOLD COIN NO 13

AMC357000

LODE CLAIM

GOLD COIN NO 14

AMC357001

LODE CLAIM

GOLD COIN NO 15

AMC357002

LODE CLAIM

GOLD COIN NO 16

AMC357003

LODE CLAIM

GOLD COIN NO 17

 

 

GOLD COIN 18

AMC383583

LOAD CLAIM

FRACTION

AMC357005

LODE CLAIM

GOLD COIN NO 19

AMC357006

LODE CLAIM

GOLD COIN NO 20

AMC357007

LODE CLAIM

GOLD COIN NO 21

AMC357008

LODE CLAIM

GOLD COIN NO 22

AMC357009

LODE CLAIM

GOLD COIN NO 23

AMC357010

LODE CLAIM

GOLD COIN NO 24

AMC358991

LODE CLAIM

GOLD COIN NO 25

AMC358992

LODE CLAIM

GOLD COIN NO 26

AMC358993

LODE CLAIM

GOLD COIN NO 27

AMC358994

LODE CLAIM

GOLD COIN NO 28

AMC358995

LODE CLAIM

GOLD COIN NO 29

AMC358996

LODE CLAIM

GOLD COIN NO 30

AMC358997

LODE CLAIM

GOLD COIN NO 31

AMC358998

LODE CLAIM

GOLD COIN NO 32

AMC358999

LODE CLAIM

GOLD COIN NO 33

AMC359000

LODE CLAIM

GOLD COIN NO 34

AMC359001

LODE CLAIM

GOLD COIN NO 35

AMC359002

LODE CLAIM

GOLD COIN NO 36

AMC359003

LODE CLAIM

GOLD COIN NO 37

AMC361819

LODE CLAIM

GOLD COIN NO 38

AMC361087

LODE CLAIM

GOLD COIN #39

 

 

CW1181411.1

 


--------------------------------------------------------------------------------



 

 

 

AMC361088

LODE CLAIM

GOLD COIN #40

AMC361089

LODE CLAIM

GOLD COIN #41

AMC361090

LODE CLAIM

GOLD COIN #42

AMC359004

LODE CLAIM

GOLD COIN NO 43

AMC359005

LODE CLAIM

GOLD COIN NO 44

AMC359006

LODE CLAIM

GOLD COIN NO 45

AMC359007

LODE CLAIM

GOLD COIN NO 46

AMC363564

LODE CLAIM

GOLD COIN #47

AMC359008

LODE CLAIM

GOLD COIN NO 48

AMC359009

LODE CLAIM

GOLD COIN NO 49

AMC359010

LODE CLAIM

GOLD COIN NO 50

AMC361091

LODE CLAIM

GOLD COIN #51

AMC361092

LODE CLAIM

GOLD COIN #52

AMC361093

LODE CLAIM

GOLD COIN #53

AMC361094

LODE CLAIM

GOLD COIN #54

AMC361095

LODE CLAIM

GOLD COIN #55

AMC361096

LODE CLAIM

GOLD COIN #56

AMC361097

LODE CLAIM

GOLD COIN #57

AMC363565

LODE CLAIM

GOLD COIN #58

AMC363566

LODE CLAIM

GOLD COIN #59

AMC363567

LODE CLAIM

GOLD COIN #60

AMC363568

LODE CLAIM

GOLD COIN #61

AMC363569

LODE CLAIM

GOLD COIN #62

AMC363570

LODE CLAIM

GOLD COIN #63

AMC363571

LODE CLAIM

GOLD COIN #64

AMC363572

LODE CLAIM

GOLD COIN #65

 

*Gold Coin claims 5-10 are potentially in conflict with Black Jack 1 and 2
however this matter needs to be settled with the BLM, who does not recognize the
conflict in their records and shows the later claims to be in the SW4/SW4/SW4 of
section 4. The map filed by the claimant on the location notice filed October
16, 1996 clearly shows it to be in the NW4/NW4 of section 4 and NE4/NE4 of
section 5 Township 20S/R25E, therefore in conflict with the Gold Coin claims
highlighted above. If this is determined to be the case and the Black Jack 1 and
2 were valid at the time of their location, Lessor will amend the above Gold
Coin claims and move the location monuments off the Black Jack claims.

Further costs of curing title to or acquiring this property is at the sole
expense of the Company.

 

as these properties may from time to time be modified in accordance with
Sections VIII.B. and C. of the Agreement.

 

Arizona State Mineral Exploration Permits Numbered

 

08-109131;

08-109132; and 08-109133

 

CW1181411.1

 


--------------------------------------------------------------------------------



 

 



EXHIBIT B

 

 

To Mineral Lease Agreement with Option to Purchase

 

between Bolsa Resources, Inc. and

 

Philip J. Sterling, Manuel R. Hernandez, and Fred Jenkins

 

dated April 15, 2007

 

 

NET SMELTER RETURNS

 

 

A. Definitions: All terms used in this definition shall have the same
definitions as used in the Agreement to which this Exhibit B is attached. In
addition, the following terms shall have the following definitions for purposes
of this Exhibit B:

 

(i)

"Concentrates" means the product derived from Crude Ore after waste materials
have been removed through leaching, milling or other beneficiation.

 

(ii)

"Crude Ore" means all ores, metals, minerals and other products containing
Mineral Substances mined or removed from the Premises by Company that have not,
except for sizing and crushing, been subject to further processing or
concentrating.

 

(iii)

"Extraction Taxes" means sales, use, gross receipts, ad valorem, severance and
other taxes payable in respect to severance, production, removal, sale or
disposition of the Crude Ore or Concentrates, but excluding any taxes on net
income.

 

(iv)

"Proceeds" means the sum actually received by Company for the sale of Crude Ore
or Concentrates produced during each calendar quarter. Proceeds shall not
include profits of Company from futures trading, from the forward-sale of gold,
or from any other financing or hedging activities undertaken by Company.

 

(v)

"Processing Costs" means either (a) the amounts actually incurred by Company for
leaching, milling, treating, processing or other beneficiation, including
transporting, sizing and crushing of the ores, where such services are performed
by a party other than Company, or (b) if such operations are carried out by
Company, the cost and penalties for such operations, including transportation,
which Company would have incurred if such operations were carried out in
facilities not owned or controlled by Company and then offering comparable
custom services for comparable products or on comparable terms.

 

(vi)

"Transportation Costs" means the expenses and charges actually incurred by
Company in transporting the Crude Ore or Concentrates from mine to mill,
smelter, refinery or other place of sale. Such expenses shall include, but not
be limited to, freight, shipment insurance, handling, port, delay, demurrage,
lighterage, tug, forwarding costs and transportation taxes.

B.                         Calculation of Net Smelter Returns on Crude Ore or
Concentrates: The Net Smelter on Crude Ore or Concentrates derived and sold by
Company from the Premises shall be determined as follows:

 

(i)

If Crude Ore or Concentrates are sold by Company to a non-Affiliate, the Net
Smelter Returns shall be the Proceeds received from such sale by Company, less,
to the extent borne by Company, sales and brokerage costs, Transportation Costs,
Processing Costs and Extraction Taxes. Such Crude Ore or Concentrates shall be
deemed sold at the

 

CW1181411.1

 


--------------------------------------------------------------------------------



 

time the Proceeds are received by Company.

 

(ii)

If Crude Ore or Concentrates are sold or transferred by Company to an Affiliate,
they shall be deemed sold by Company at the time of delivery to the Affiliate,
and the Net Smelter Returns shall be deemed to be an amount equal to that which
would have been received by Company from a bona fide third party purchaser in an
arms-length transaction for an identical product less Transportation Costs,
Processing Costs and Extraction Taxes incurred by Company.

 

(iii)

If Concentrates are retained by Company for further smelting, refining,
precipitation or other additional processing, such Concentrates shall be deemed
sold by Company at the time such Concentrates are delivered to the smelter,
precipitation plant or other facility for further processing or refining, and
the Net Smelter Returns from such Concentrates shall be deemed to be an amount
equal to that which would have been received by Company from a bona fide third
party purchaser in an arms-length transaction for an identical product less
Transportation Costs, Processing Costs and Extraction Taxes incurred by Company.

 

C.                         Payment: Payment of Production Royalties shall be
made on or before the 25th day of April, July, October, and January ("Payment
Dates") of each year for sales made during the preceding calendar quarter of
Crude Ore or Concentrates actually produced during that calendar quarter.
Payment for any deemed sale (i.e., through forward sale, loans, futures trading,
etc.) of any Crude Ore or Concentrates during a calendar quarter shall be made
on the Payment Date following the calendar quarter during which production of
Crude Ore or Concentrates actually occurs. Each Payment shall be accompanied by
a statement showing weights and values of Mineral Substances recovered from the
Crude Ore and Concentrates produced from the Premises during the period for
which payment is made, the proceeds received and the amount of the charges or
costs deductible therefrom. If no written objection is made by Lessor to the
correctness of the statement within sixty (60) days from the date thereof, such
statement shall be deemed conclusively to be correct and such royalty payment
sufficient and complete.

 

D.                        Disputes: In case of any dispute or question as to the
ownership of any royalty interest, payment of any part thereof to be made by
Company under this Agreement, Company may deposit any amount otherwise due
Lessor in escrow until the dispute is finally resolved. Company may credit all
costs and expenses, including attorney's fees, it incurs by reason of such
dispute or question against all amounts otherwise due Lessor.

 

E.                         Waste Rock, Spoil and Tailings: The ore, mine waters,
leachates, pregnant liquors, pregnant slurries, or other products or compounds
of Mineral Substances mined or extracted from the Premises shall be the property
of Company subject to the Production Royalty as provided herein. Company shall
not be liable for mineral values lost in mining or processing. The Production
Royalty shall be payable only on Mineral Substances recovered prior to the time
waste rock, spoil, tailings, or other mine wastes and residue are first disposed
of as such, and such waste rock, spoil, tailings or other mine wastes and
residue shall be the sole property of Company. Company shall have the sole right
to dump, deposit, sell, dispose of, or reprocess such waste rock, spoil,
tailings, or other mine wastes and residues, and Lessor shall have no claim or
interest therein or to proceeds or minerals values recovered therefrom.

 

 

CW1181411.1

 

 

 